Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 1 of 28   PageID #:
                                  1674


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


 DENISE MATIAS,                          CIV. NO. 19-00575 LEK-KJM

                   Plaintiff,

       vs.

 ANDREW M. SAUL, COMMISSIONER OF
 SOCIAL SECURITY;

                   Defendant.


            ORDER: GRANTING IN PART AND DENYING IN PART
   PLAINTIFF’S APPEAL; AFFIRMING THE ADMINISTRATIVE LAW JUDGE’S
       DECISION IN PART; AND REMANDING THE CASE IN PART FOR
           FURTHER ADMINISTRATIVE PROCEEDINGS REGARDING
     PLAINTIFF’S APPLICATION FOR SUPPLEMENTAL SECURITY INCOME

             Before the Court is Plaintiff Denise Matias’s

(“Plaintiff”) Complaint for Review of Social Security Disability

and Supplemental Security Income Benefits Determinations, filed

on October 23, 2019, [dkt. no. 1,] in which she appeals

Administrative Law Judge Jeffrey Hatfield’s (“ALJ”) September 6,

2018 Decision (“Appeal”).       The ALJ issued the Decision after

conducting a hearing on June 19, 2018 in Hilo, Hawai`i.

[Administrative Record (“AR”) at 18 (dkt. no. 11-3 at PageID

#: 52).1]    The ALJ ultimately concluded that Plaintiff was not

disabled, for purposes of the Social Security Act, from


      1The Decision, including the Notice of Decision -
Unfavorable and the List of Exhibits, is AR pages 15-35.             [Dkt.
no. 11-3 at PageID #: 49-69.]
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 2 of 28   PageID #:
                                  1675


December 1, 2014 through the date of the Decision.           [Decision,

AR at 27 (dkt. no. 11-3 at PageID #: 61).]

            On May 28, 2020, Plaintiff filed her Opening Brief.

[Dkt. no. 16.]     Defendant Andrew Saul, Commissioner of Social

Security (“the Commissioner”), filed his Answering Brief on

July 16, 2020, and Plaintiff filed her Reply Brief on August 9,

2020.   [Dkt. nos. 18, 20.]      The Court finds this matter suitable

for disposition without a hearing pursuant to Rule LR7.1(c) of

the Local Rules of Practice for the United States District Court

for the District of Hawaii (“Local Rules”).          Plaintiff’s Appeal

is granted in part and denied in part.         The Appeal is denied,

insofar as the ALJ’s Decision is affirmed as to the denial of

Plaintiff’s application for social security disability insurance

benefits, and the Appeal is granted, insofar as the case is

remanded to the Appeals Council for further proceedings

regarding Plaintiff’s application for supplemental security

income.

                                BACKGROUND

            On April 2, 2015, Plaintiff protectively filed a

Title II application for social security disability insurance

(“SSDI”) benefits and a Title XVI application for supplemental

security income (“SSI”).       Both applications alleged a disability

onset date of December 1, 2014.        The applications were denied

initially on October 23, 2015, and upon reconsideration on

                                      2
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 3 of 28   PageID #:
                                  1676


September 8, 2016.      On October 6, 2016, Plaintiff filed a

written request for a hearing.        At the June 19, 2018 hearing

before the ALJ, Plaintiff was represented by a non-attorney

representative.     Plaintiff and a vocational expert, Lanelle S.

Yamane, testified at the hearing.         [Decision, AR at 18 (dkt.

no. 11-3 at PageID #: 52).]       The ALJ found that Plaintiff was

insured for purposes of the Social Security Act through June 30,

2015.    Thus, for her SSDI application, Plaintiff was required to

establish that her disability began on or before that date.

[Id. at 18, 20 (dkt. no. 11-3 at PageID #: 52, 54).]

            At the hearing, Plaintiff testified that she worked as

a cashier at Subway until 2009, when she had quit because of

joint pain in her hands and because she had a hard time cutting

bread.    While she was working at Subway, Plaintiff had to ask

for extra breaks so that she could sit down.          She testified that

she last worked in 2011 as a caregiver.         She ultimately stopped

working because of the joint pain in her right wrist and

arthritis in her right knee.       At the time of the hearing,

Plaintiff had chronic lower back pain and pain in both wrists,

as well as in her fingers and shoulders.         [Id. at 22 (dkt.

no. 11-3 at PageID #: 56).]




                                      3
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 4 of 28   PageID #:
                                  1677


            In the first step of the five-step sequential analysis

used to determine whether a claimant is disabled,2 the ALJ found

that Plaintiff had not engaged in any substantial gainful

activity since the alleged onset date.         [Id. at 20 (dkt. no. 11-

3 at PageID #: 54).]

            At step two, the ALJ found that Plaintiff had “the

following severe impairments: status post total right knee

arthroplasty; bilateral hearing loss; osteoarthritis in the

right wrist and right hand; right de Quervain’s tenosynovitis;[3]

right carpal tunnel syndrome; and chronic pain syndrome.”            [Id.

(citations omitted).]      In addition, the ALJ found that Plaintiff

the following other impairments that were not considered to be

severe: “left posterior thigh cyst, right 3rd toe infection,

right hallux rigidus and left hammer toe, treated periodically

and mostly with medications and without attendant exam findings

and signs correlating with any ongoing, significant functional

restrictions,” as well as other unrelated complaints.           [Id. at

21 (dkt. no. 11-3 at PageID #: 55).]




      2See, e.g., Dominguez v. Colvin, 808 F.3d 403, 405 (9th
Cir. 2015), amended (Feb. 5, 2016), for a description of the
five-step analysis.

      3De Quervain tenosynovitis is “inflammation of the tendons
of the first dorsal compartment of the wrist.” De Quervain
tenosynovitis, Stedmans Medical Dictionary 902190 (Nov. 2014).
                                      4
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 5 of 28   PageID #:
                                  1678


            At step three, the ALJ found that none of Plaintiff’s

impairments, either alone or in combination, met or medically

equaled the severity of one of the impairments listed in 20

C.F.R. Part 404, Subpart P, Appendix 1.         [Id.]   The ALJ then

found that Plaintiff had the residual functional capacity

(“RFC”) to perform light work, with the following limitations:

            she can lift and carry 20 pounds occasionally and
            10 pounds frequently, and stand and walk 6 hours
            out of an 8-hour day and sit 6 hours in an 8-hour
            day, except for occasional use of stairs but
            never ropes, ladders or scaffolds; occasional
            balancing, stooping, kneeling, crouching and
            crawling; frequent gross handling and fine
            fingering with the right upper extremity;
            moderate limitation in hearing that is, no work
            around loud noises such as construction sites and
            large auditoriums, but other settings like
            general/business offices, museums, and department
            and grocery stores would be permitted; and must
            avoid concentrated exposure to hazardous
            machinery and unprotected heights.

[Id.]   In so ruling, the ALJ found that Plaintiff’s “medically

determinable impairments could reasonably be expected to cause

the alleged symptoms; however, [Plaintiff]’s statements

concerning the intensity, persistence and limiting effects of

these symptoms are not entirely consistent with the medical

evidence and other evidence in the record . . . .”           [Id. at 22

(dkt. no. 11-3 at PageID #: 56).]

            Plaintiff’s medical records confirmed that Plaintiff

had osteoarthritis in her right knee and a history of

degenerative arthritis in her right knee.         However, July 2015

                                      5
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 6 of 28    PageID #:
                                  1679


reports and an August 31, 2015 examination suggested that her

symptoms were not as severe as she reported them to be.              [Id.]

“Objective imaging of the right knee on April 11, 2014, July 8,

2015, August 5, 2015, August 27, 2015, January 26, 2016 and

February 18, 2016 showed advanced tricompartmental degenerative

joint disease, for which the claimant underwent a right total

knee arthroplasty on March 16, 2016[.]”         [Id. at 22-23 (dkt.

no. 11-3 at PageID #: 56-57).]        In addition, a June 10, 2014

x-ray confirmed her report of osteoarthritis in her right wrist,

but, on September 17, 2014, Plaintiff reported that she was

planning to travel to Honolulu to care for her grandmother for a

few weeks.    On October 29, 2014 and May 14, 2015, Plaintiff

reported improvement after treatments.         [Id. at 23 (dkt.

no. 11-3 at PageID #: 57).]       “[M]ild right carpal tunnel

syndrome” was evident in a November 16, 2016 study, and the ALJ

discussed treatment that Plaintiff received thereafter.              [Id.]

A May 10, 2018 audiogram “show[ed] severe left and moderately

severe right hearing loss.”       [Id. at 24 (dkt. no. 11-3 at PageID

#: 58).]

             The ALJ also noted:

             Clinic assessments included chronic pain
             syndrome, for which she was prescribed Ibuprofen
             and Hydrocodone. Still, there are no signs of
             atrophy or disuse in the extremities, and there
             is other evidence that she retains substantial
             manipulative function. She reported that she
             could cook, clean and work on the computer, at

                                      6
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 7 of 28   PageID #:
                                  1680


            Exhibits 16E and 21E,[4] which involve a fair
            amount of dexterity and movement. Despite her
            complaints of chronic pain, the treating records
            document, apart from her right knee surgery,
            years of conservative treatment mostly with
            medications and occasional injection therapy.
            She also testified she could bathe herself,
            though leaning on the walls while showering, and
            she could dress herself, though she stated doing
            so while seated. She could prepare simple meals,
            though stating she has to sit down. She
            testified she does shop from time to time, and
            uses a cart to lean on, if needed, as she pushes
            it, and she asks for help to pick out something,
            if it is too heavy. She denied using an
            assistive device like a cane or walker.

[Id.]

            As for the opinion evidence, the ALJ gave “significant

weight” to the state agency consulting physicians, who opined

that Plaintiff was capable of light work, with some limitations.

[Id. (citing Exhs. 10A, 11A, 14A, 15A).5]         The ALJ gave “limited




        4
       Exhibit 16E is the Function Report - Adult, signed by
Plaintiff on June 18, 2015. [AR at 527-46 (dkt. no. 12-3 at
PageID #: 569-88).] Exhibit 21E is the Function Report - Adult,
signed by Plaintiff on February 22, 2016. [AR at 567-76 (dkt.
no. 12-3 at PageID #: 609-18).]
     5 Exhibit 10A is Plaintiff’s initial Disability

Determination Explanation (“Initial DDE”), signed on October 21
and 23, 2015. [AR at 275-84 (dkt. no. 11-5 at PageID #: 311-
20).] Exhibit 11A is substantively identical, but Exhibit 10A
is for the SSDI claim and Exhibit 11A is for the SSI claim. [AR
at 285-94 (dkt. no. 11-5 at PageID #: 321-30).] Exhibit 14A is
Plaintiff’s reconsideration Disability Determination Explanation
(“Reconsideration DDE”), signed on September 8, 2016. [AR at
297-311 (dkt. no. 11-5 at PageID #: 333-47).] Exhibit 15A is
substantively identical, but Exhibit 14A is for the SSI claim
and Exhibit 15A is for the SSDI claim. [AR at 312-26 (dkt.
no. 11-5 at PageID #: 348-62).]


                                      7
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 8 of 28   PageID #:
                                  1681


weight” to the opinion of Dr. Christopher Taylor, the examining

state physician, because Dr. Taylor examined Plaintiff in March

2016, which was prior to Plaintiff’s knee surgery and prior to

much of the treatments that she received for her issues with her

right upper extremities.       [Id. at 25 (dkt. no. 11-3 at PageID

#: 59) (citing Exhs. 16F, 22F).6]         The ALJ gave “little weight”

to the opinions of Samantha Rossi, P.T., D.P.T., as an “other

source,” because “she offered only generalized limitations,

without reference to supporting medical findings, and appear[ed]

primarily based on [Plaintiff]’s subjective complaints.”             [Id.

(citing Exh. 31F).7]      The ALJ gave “minimal weight” to all

opinions that were given prior to the alleged onset date.            [Id.]

Thus, the ALJ found that Plaintiff’s RFC was “supported by the

medical and other evidence, and the medical opinions as each

weighed above, and the range of [Plaintiff]’s activities of


      6Exhibit 16F and 22F are two sets of documents from the
State of Hawai`i Department of Human Services (“DHS”) related to
Plaintiff’s evaluations in connection with her application for
benefits. [AR at 959-1000 (dkt. no. 13-2 at PageID #: 1005-46);
AR at 1112-44 (dkt. no. 13-3 at PageID #: 1159-91).] Exhibit
16F includes the Physical Examination Report by Christopher
Taylor, M.D., for March 1, 2014 and November 7, 2015
examinations of Plaintiff. [AR at 980-82, 961-63 (dkt. no. 13-2
at PageID #: 1026-28, 1007-09).] Exhibit 22F includes the
Physical Examination Report by Dr. Taylor for a March 5, 2016
examination of Plaintiff. [AR at 1141-43 (dkt. no. 13-3 at
PageID #: 1188-90).]

      7Exhibit 31F is a one-page letter from Ms. Rossi, dated
April 10, 2017, addressed “To Whom It May Concern.” [AR at 1280
(dkt. no. 14-1 at PageID #: 1330).]
                                      8
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 9 of 28   PageID #:
                                  1682


daily living” because the medical evidence did “not substantiate

significant, ongoing problems that she described, including with

regard to the neck, back or shoulders,” and “the record as a

whole does not substantiate an inability to perform all work, as

she has alleged.”     [Id. at 25-26 (dkt. no. 11-3 at PageID #: 59-

60).]

            At step four, the ALJ found that Plaintiff was unable

to perform her past relevant work as a fast food worker,

sandwich maker, and lunchroom counter attendant, either as those

jobs were actually performed or as they are generally performed

in the economy.     [Id. at 26 (dkt. no. 11-3 at PageID #: 60).]

            At step five, the ALJ found that Plaintiff was a

“younger individual” on the alleged onset date, but she had

since become a person “closely approaching advanced age.”            [Id.

(citing 20 C.F.R. §§ 404.1563, 416.963).]         Plaintiff had at

least a high school education and could communicate in English.

[Id.]   In light of these findings, Plaintiff’s work experience,

and her RFC, the ALJ found that Plaintiff could perform the

occupations of cashier II, sales attendant, and café attendant.

Further, there were significant numbers of these jobs in the

national economy, and Plaintiff had the ability to adjust

successfully to those occupations.        [Id. at 26-27 (dkt. no. 11-3

at PageID #: 60-61).]      The ALJ therefore found that Plaintiff



                                      9
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 10 of 28   PageID #:
                                   1683


 was not disabled from the alleged onset date through the date of

 the Decision.    [Id.
                   ---
                       at 27 (dkt. no. 11-3 at PageID #: 61).]

            Plaintiff requested review of the Decision, but the

 Appeals Council denied review on August 22, 2019.          [Exh. 17B, AR

 at 406 (Request for Review of Hearing Decision/Order, dated

 10/31/18) (dkt. no. 12-2 at PageID #: 445); AR at 1-7 (Notice of

 Appeals Council Action, with attachments) (dkt. no. 11-3 at

 PageID #: 35-41).]     Thus, the Decision is the final decision of

 the Commissioner.     [AR at 1 (dkt. no. 11-3 at PageID #: 35).]

 The Appeals Council stated:

            You submitted medical evidence from Liza
            Maniquis-Smigel, M.D., Samantha Rossi, P.T.
            D.P.T., North Hawaii Community Hospital,
            Thomas C. Owens, M.D., Hawaii Department of Human
            Services, Kuakini Health System, and Hamakua
            Health Center, May 30, 2013 through February 7,
            2018, (149 pages). This evidence is not new
            because it is a copy of Exhibits 11F, 12F, 18F,
            20F, 21F, 22F, 23F, 25F, 30F, 33F, and 34F. We
            did not exhibit this evidence.

            You also submitted medical reports from Hawaii
            Department of Human Services, dated June 15, 2016
            through September 14, 2018 (28 pages). We find
            this evidence does not show a reasonable
            probability that it would change the outcome of
            the decision. We did not exhibit this evidence.




                                     10
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 11 of 28   PageID #:
                                   1684


 AR at 2 (dkt. no. 11-3 at PageID #: 36); see also AR at 119-212

 (medical evidence submitted to the Appeals Council) (dkt.

 no. 11-4 at PageID #: 154-247).8

            In the instant Appeal, Plaintiff argues the new

 evidence submitted to the Appeals Council “showed a distinct

 worsening of [her] pain and ability to function” and it was “the

 only medical opinions from September 21, 2016 onward.”           [Opening

 Brief at 1 (citations omitted).]         Plaintiff argues there was “a

 reasonable probability” that the additional medical evidence

 would have changed the outcome of her case, and she asks this

 Court to remand the case to the ALJ for consideration of the

 additional evidence.     [Id. at 2 (citing Taylor v. Comm’r of Soc.

 Sec. Admin., 659 F.3d 1228, 1231-32 (9th Cir. 2011)).9]

                                 DISCUSSION

            “A district court has jurisdiction pursuant to 42

 U.S.C. § 405(g) to review final decisions of the Commissioner of




       8Plaintiff states the DHS medical reports from 2016 through
 2018 are “medical examinations and opinions from [Walter] Wang[,
 M.D.,] at [DHS] covering the last two years of her period of
 disability . . . .” [Opening Brief at 1 (citing AR at 121-37,
 148-52).] Dr. Wang’s Physical Examination Reports from 2016-
 2018, and the DHS determination forms based thereon, [AR at 121-
 37, 148-52 (dkt. no. 11-4 at PageID #: 156-72, 183-87),] will be
 referred to as “the Additional Medical Records.”

       9Taylor has been superseded by regulation on other grounds.
 See Vega v. Colvin, Case No. 14cv1485-LAB (DHB), 2015 WL
 7769663, at *13 (S.D. Cal. Nov. 12, 2015), report and
 recommendation adopted, 2015 WL 7779266 (Dec. 2, 2015).
                                     11
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 12 of 28   PageID #:
                                   1685


 Social Security.”     Concannon v. Saul, Civ. No. 19-00267-ACK-RT,

 2020 WL 1492623, at *2 (D. Hawai`i Mar. 27, 2020), appeal filed

 (9th Cir. Apr. 21, 2020).      Further, “42 U.S.C. § 1383(c)(3)

 incorporates the judicial review standards of 42 U.S.C.

 § 405(g), making them applicable to claims for supplemental

 security income.”     Id. at *2 n.2.     As previously stated, because

 the Appeals Council denied review, the ALJ’s Decision is the

 final decision of the Commissioner.        See AR at 1 (dkt. no. 11-3

 at PageID #: 35).     The sole issue presented in Plaintiff’s

 current Appeal is whether the Appeals Council’s treatment of the

 Additional Medical Records was reversible error.

                 The Ninth Circuit has distinguished between
            evidence the Appeals Council “considered” and
            evidence the Appeals Council merely “looked at”
            to determine whether the additional evidence was
            incorporated into the record. The Court
            explained that evidence the Appeals Council
            considered becomes part of the administrative
            record as “evidence upon which the findings and
            decision complained of are based.” See Brewes v.
            Comm’r of Soc. Sec. Admin., 682 F.3d 1157, 1162
            (9th Cir. 2012). In contrast, where “the Appeals
            Council only looked at the evidence . . . the new
            evidence did not become part of the record.”
            Amor v. Berryhill, 743 F. App’x 145, 146 (9th
            Cir. 2018) (emphasis added); see also De Orozco
            v. Comm’r of Soc. Sec., 2019 WL 2641490 at *11
            (E.D. Cal. June 26, 2019) (observing that the
            Ninth Circuit distinguished between instances
            where the Appeals Council formally considered
            evidence and made it part of the administrative
            record with instances where the Appeals Council
            only looked at the evidence). Importantly, where
            the Appeals Council only looks at the evidence
            and it does not become part of the administrative
            record, the Court “may not consider it.” Amor,

                                     12
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 13 of 28    PageID #:
                                   1686


            743 F. App’x at 146; see also Lowry v. Barnhart,
            329 F.3d 1019, 1024 (9th Cir. 2003).

 Garcia v. Saul, Case No.: 1:19-cv-1103-JLT, 2021 WL 223205, at

 *3 (E.D. Cal. Jan. 22, 2021) (alteration and emphases in

 Garcia).   Where a claimant seeks judicial review of the Appeals

 Council’s decision not to consider additional evidence, the

 claimant bears the burden of showing that the Appeal Council’s

 decision was erroneous.      Id. (citing Amor, 743 F. App’x at 146;

 Lowry, 329 F.3d at 1024).      The Appeals Council’s notice in

 Garcia used the same language that the Appeals Council used

 regarding the Additional Medical Evidence in this case.              Compare

 id. with AR at 2 (dkt. no. 11-3 at PageID #: 36).          Thus, this

 Court, like the district court in Garcia, 2021 WL 223205, at *3,

 construes the Appeals Council’s language in this case as

 indicating that the council merely looked at, and did not

 consider, the Additional Medical Evidence.10         If Plaintiff


       10
        This Court acknowledges that some judges within this
 district have ruled that similar Appeals Council language -
 “‘did not consider and exhibit this evidence’” - is insufficient
 to show “to what extent the Appeals Council ‘considered’ or just
 ‘looked at’” the additional evidence. See, e.g., Vahey v. Saul,
 Civ. No. 18-00350-ACK-KJM, 2019 WL 3763436, at *8-9 (D. Hawai`i
 Aug 9, 2019) (discussing West v. Berryhill, Case No. 18-cv-
 00092-DKW-RT, 2019 WL 362259, at *5 (D. Hawai`i Jan. 29, 2019);
 Kekaula v. Berryhill, Civ. No. 17-00551 ACK-KJM, 2018 WL
 3146590, at *7-8 (D. Hawai`i June 27, 2018)). This Court
 respectfully disagrees. It is well within the Appeals Council’s
 ability: to look at additional evidence to determine whether the
 evidence should be part of the record; but, if the council
 determines the evidence is not properly before it, to decide
                                              (. . . continued)
                                     13
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 14 of 28   PageID #:
                                   1687


 carries her burden to show that the Appeals Council erred in

 refusing to consider the Additional Medical Evidence, under 20

 C.F.R. § 404.970 or 20 C.F.R. § 416.1570, the case must be

 remanded for further administrative proceedings.          See id. at *4

 (citing Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228,

 1233 (9th Cir. 2011)).

            20 C.F.R. § 404.970, which governs SSDI, states:

            (a) The Appeals Council will review a case at a
            party’s request or on its own motion if—

                  (1) There appears to be an abuse of
                  discretion by the administrative law judge
                  or administrative appeals judge who heard
                  the case;

                  (2)   There is an error of law;

                  (3) The action, findings or conclusions in
                  the hearing decision or dismissal order are
                  not supported by substantial evidence;

                  (4) There is a broad policy or procedural
                  issue that may affect the general public
                  interest; or

                  (5) Subject to paragraph (b) of this
                  section, the Appeals Council receives
                  additional evidence that is new, material,
                  and relates to the period on or before the
                  date of the hearing decision, and there is a


 whether or not to review the ALJ’s decision without relying on
 the additional evidence. But see West, 2019 WL 362259, at *5
 (“It would seem difficult to reach such a conclusion without
 considering or looking at – in some fashion – Dr. Wang’s
 opinions. In light of the clarity of the Appeals Council’s
 statement that it did not consider Dr. Wang’s opinions, though,
 this Court can only speculate about what the Appeals Council
 meant in stating that Dr. Wang’s opinions would not change the
 outcome of the case.” (emphases in original)).
                                     14
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 15 of 28   PageID #:
                                   1688


                  reasonable probability that the additional
                  evidence would change the outcome of the
                  decision.

            (b) In reviewing decisions . . . based on an
            application for benefits, the Appeals Council
            will only consider additional evidence under
            paragraph (a)(5) of this section if you show good
            cause for not informing us about or submitting
            the evidence as described in § 416.1435 because:

                  (1)   Our action misled you;

                  (2) You had a physical, mental,
                  educational, or linguistic limitation(s)
                  that prevented you from informing us about
                  or submitting the evidence earlier; or

                  (3) Some other unusual, unexpected, or
                  unavoidable circumstance beyond your control
                  prevented you from informing us about or
                  submitting the evidence earlier. Examples
                  include, but are not limited to:

                        (i) You were seriously ill, and your
                        illness prevented you from contacting
                        us in person, in writing, or through a
                        friend, relative, or other person;

                        (ii) There was a death or serious
                        illness in your immediate family;

                        (iii) Important records were destroyed
                        or damaged by fire or other accidental
                        cause;

                        (iv) You actively and diligently sought
                        evidence from a source and the evidence
                        was not received or was received less
                        than 5 business days prior to the
                        hearing; or

                        (v) You received a hearing level
                        decision on the record and the Appeals
                        Council reviewed your decision.



                                     15
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 16 of 28   PageID #:
                                   1689


            (c) If you submit additional evidence that does
            not relate to the period on or before the date of
            the administrative law judge hearing decision as
            required in paragraph (a)(5) of this section, or
            the Appeals Council does not find you had good
            cause for missing the deadline to submit the
            evidence in § 404.935, the Appeals Council will
            send you a notice that explains why it did not
            accept the additional evidence and advises you of
            your right to file a new application. The notice
            will also advise you that if you file a new
            application within 6 months after the date of the
            Appeals Council’s notice, your request for review
            will constitute a written statement indicating an
            intent to claim benefits under § 404.630. If you
            file a new application within 6 months of the
            Appeals Council’s notice, we will use the date
            you requested Appeals Council review as the
            filing date for your new application.

 20 C.F.R. § 404.970 (emphases added).11

            Thus, the Appeals Council must consider additional

 evidence that was not before the ALJ if: 1) subsection b is

 satisfied, i.e., good cause is shown; 2) the additional evidence

 is new, material, and relates to the period up to and before the

 date of the ALJ’s decision; and 3) “there is a reasonable

 probability” the ALJ’s decision would have been different if the

 ALJ had the additional evidence.         See § 404.970(a)(5), (b);

 § 416.1470(a)(5), (b); see also, e.g., Lowe v. Saul, No. 1:19-

 cv-00424-GSA, 2020 WL 2571482, at *12 (E.D. Cal. May 21, 2020)

 (listing requirements).      The Appeals Council’s notice does not

 address the first two requirements, but that does not


       11
        The regulations governing SSI contain a substantively
 identical section. See 20 C.F.R. § 416.1470.
                                     16
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 17 of 28   PageID #:
                                   1690


 automatically require remand.       Because all three requirements

 must be met, affirmance of the Appeals Council’s ruling that

 there was no “reasonable probability” that the Additional

 Medical Evidence would change the outcome of the Decision would

 also require affirmance of the decision not to consider the

 Additional Medical Evidence.

            In determining whether the Appeals Council erred in

 its “reasonable probability” ruling, Plaintiff’s SSDI

 application and her SSI application must be distinguished.

                 The onset date of a disability can be
            critical to an individual’s application for
            disability benefits. A claimant can qualify for
            SSDI only if her disability begins by her date
            last insured, and these benefits can be paid for
            up to 12 months before her application was filed.
            See 42 U.S.C. § 423(a)(1), (c)(2), (d)(1)(A). In
            contrast, a claimant is eligible for SSI once she
            becomes disabled, but she cannot receive benefits
            for any period before her application date. See
            42 U.S.C. §§ 1382(c)(2), (c)(7), 1382c(a)(3)(A).
            For both programs, the onset date is the date
            when the claimant is unable to engage in any
            substantial gainful activity due to physical or
            mental impairments that can be expected to last
            for at least 12 months. 42 U.S.C.
            §§ 423(d)(1)(A), 1382c(a)(3)(A).

 Wellington v. Berryhill, 878 F.3d 867, 872 (9th Cir. 2017)

 (emphases added).     In determining whether “a reasonable

 probability” exists, the newly submitted evidence “must . . . be

 probative of the claimant’s condition as it existed at the

 relevant time.”     Delores A. v. Berryhill, Case No. ED CV 17-254-



                                     17
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 18 of 28   PageID #:
                                   1691


 SP, 2019 WL 1330314, at *9 (C.D. Cal. Mar. 25, 2019) (citing

 Sanchez v. Sec’y, 812 F.2d 509, 511 (9th Cir. 1987)).

            In this case, the ALJ found that Plaintiff’s date last

 insured was June 30, 2015.      [Decision, AR at 20 (dkt. no. 11-3

 at PageID #: 54).]     The Appeals Council described the Additional

 Medical Evidence as DHS “medial records . . . dated June 15,

 2016 through September 14, 2018[.]”        [AR at 2 (dkt. no. 11-3 at

 PageID #: 36).]     In other words, the earliest record from the

 Additional Medical Evidence is almost a year after the date last

 insured.   However, that fact alone is not dispositive.          In a

 related context, one district court within the Ninth Circuit has

 stated:

                 Medical examinations taking place after the
            ALJ’s decision may still relate to a claimant’s
            conditions “during the relevant time period.”
            Handy v. Colvin, No. CV 14–02149–SH., 2014 WL
            4895678, at *3 (C.D. Cal. Sept. 30, 2014). In
            such circumstance, the Appeals Council errs in
            dismissing the evidence solely because it was
            dated after the ALJ’s decision. See id.; see
            also Baccari v. Colvin, No. EDCV 13–2393 RNB.,
            2014 WL 6065900, at *2 (C.D. Cal. Nov. 13, 2014)
            (that claimant submitted evidence to Appeals
            Council that was “generated after the ALJ’s
            decision . . . is not dispositive of whether the
            evidence was chronologically relevant” and
            collecting cases). This is especially true when
            the plaintiff’s condition is “chronic” or
            relatively “longstanding.” See Baccari, 2014 WL
            6065900, at *2; Bergmann v. Apfel, 207 F.3d 1065,
            1070 (8th Cir. 2000) (finding that posthearing
            evidence required remand because it concerned
            deterioration of “relatively longstanding”
            impairment).


                                     18
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 19 of 28   PageID #:
                                   1692


 Alfred G. v. Berryhill, Case No. EDCV 17-1130-JPR, 2019 WL

 134551, at *7 (C.D. Cal. Jan. 8, 2019) (alteration in

 Alfred G.).

              The Additional Medical Evidence does not include any

 opinions regarding Plaintiff’s impairments and their effects on

 her during the period up to the date last insured.          The only

 information in the Additional Medical Evidence regarding the

 period up to the date last insured comes from Plaintiff’s self-

 report of her medical history.       See AR at 150 (listing

 Plaintiff’s complaints and “history of present illness” at

 9/21/16 examination (emphasis omitted)); AR at 135 (same for

 4/12/17 examination); AR at 130 (same for 11/9/17 examination);

 AR at 126 (same for 4/12/18 examination); AR at 122 (same for

 9/6/18 examination) (dkt. no. 11-4 at PageID #: 185, 170, 165,

 161, 157).    These summaries of Plaintiff’s self-reports about

 her medical history and conditions during the period up to the

 date last insured are repetitive of evidence that was presented

 to the ALJ.    See, e.g., Exh. 29F, AR at 1238 (History of Present

 Illness section of Progress Note by John W. Bellatti, M.D., for

 Plaintiff’s 4/11/14 appointment) (dkt. no. 14-1 at PageID

 #: 1288).    Thus, the Appeals Council correctly found that there

 was no “reasonable possibility” that the Additional Medical

 Evidence would have changed the ALJ Decision with regard to

 Plaintiff’s SSDI application.       Because all three requirements of

                                     19
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 20 of 28   PageID #:
                                   1693


 § 404.970(a)(5) must be met, and the Appeals Council correctly

 ruled that the Additional Medical Evidence did not meet the

 “reasonable probability,” it is not necessary to address the

 other two requirements.      Because remand for reconsideration of

 the Additional Medical Evidence is not warranted as to

 Plaintiff’s SSDI application, the portion of the ALJ’s Decision

 denying Plaintiff’s SSDI application is affirmed.

            Because Plaintiff’s eligibility for SSI benefits is

 not restricted by her date last insured, the relevant period

 extends through the date of Decision.        See Wellington, 878 F.3d

 at 872.   The Additional Medical Evidence consists of DHS

 determinations based on the Physical Examination Reports by

 Dr. Wang for his examinations of Plaintiff on September 21,

 2016, April 12, 2017, November 9, 2017, April 12, 2018,

 September 6, 2018.     [AR at 121-37, 148-52 (dkt. no. 11-4 at

 PageID #: 156-72, 183-87).]       Plaintiff argues “Dr. Wang’s

 examinations and medical opinions showed a distinct worsening of

 both of [Plaintiff]’s hands and wrists.”         [Opening Brief at 18

 (citation omitted).]     The Additional Medical Evidence also notes

 the fact that Plaintiff was going to have surgery on her right

 hand later in 2018, which Plaintiff argues the ALJ was unaware

 of.   Id. at 1 (dkt. no. 11-3 at PageID #: 35); AR at 122 (noting

 surgery scheduled for 10/16/18) (dkt. no. 11-4 at PageID

 #: 157); see also Decision, AR at 23 (“On April 18, 2018, right

                                     20
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 21 of 28   PageID #:
                                   1694


 carpal tunnel syndrome surgery was discussed, but wrist surgery

 was deemed medically unwarranted, per Exhibit 34F.”) (dkt.

 no. 11-3 at PageID #: 57).12      Plaintiff also emphasizes that

 Dr. Wang’s opinions are “the only medical opinions from

 September 21, 2016 onward.”       [Opening Brief at 1 (citing 20

 C.F.R. §§ 404.1527 & 416.927).]

             The medical opinions that the ALJ gave the greatest

 weight to were those of the state agency consulting physicians,

 to which the ALJ gave “significant weight.”         See Decision, AR at

 24 (citing Exhibits 10A, 11A, 14A, 15A) (dkt. no. 11-3 at PageID

 #: 58).    Exhibit 10A, the SSDI Initial DDE, was signed by

 N. Shibuya, M.D., on October 21, 2015.        AR at 282 (dkt. no. 11-5

 at PageID #: 318); see also AR at 292 (dkt. no. 11-5 at PageID

 #: 328) (same for Exhibit 11A, the SSI Initial DDE).

 Exhibit 15A, the SSDI Reconsideration DDE, was signed by

 M. Kuge, M.D., on September 8, 2016.        AR at 324 (dkt. no. 11-5


       12
        The language that the ALJ referred to appeared in the
 “History of Present Illness (HPI)” section of the notes from
 Plaintiff’s April 18, 2018 office visit with Catherine
 Marquette, A.P.R.N., P.A.-C. That section quotes the assessment
 from Plaintiff’s earlier visit with her orthopedist. [Exh. 34F,
 AR at 1372 (dkt. no. 14-2 at PageID #: 1423).] Ms. Marquette
 stated Plaintiff was scheduled to see an orthopedist on May 18,
 2018. [Id.]
      The language that Ms. Marquette quoted originated in the
 “plan” section of the notes from Plaintiff’s February 7, 2018
 examination by Aimee Perreira, M.D. [Exh. 37F, AR at 1527 (dkt.
 no. 14-3 at PageID #: 1579).] Plaintiff saw Dr. Perreira on
 May 18, 2018. [Id., AR at 1530-34 (dkt. no. 14-3 at PageID
 #: 1583-86).]
                                     21
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 22 of 28   PageID #:
                                   1695


 at PageID #: 360); see also AR at 307 (dkt. no. 11-5 at PageID

 #: 345) (same for Exhibit 14A, the SSI Reconsideration DDE).

            The ALJ gave “limited weight” to the opinions of

 Dr. Taylor, a state agency physician, who examined Plaintiff on

 March 1, 2014, November 7, 2015, and March 5, 2016.          [Decision,

 AR at 25 (dkt. no. 11-3 at PageID #: 59); Exh. 16F, AR at 980-

 82, 961-63 (dkt. no. 13-2 at PageID #: 1026-28, 1007-09);

 Exh. 22F, AR at 1141-43 (dkt. no. 13-3 at PageID #: 1188-90).]

 The ALJ found that Dr. Taylor’s opinions did “not reflect the

 evidence as a whole,” in part because he evaluated Plaintiff

 prior to her knee reconstruction surgery in mid-March 2016, and

 prior to other treatments she received for her upper

 extremities.    Decision, AR at 25 (dkt. no. 11-3 at PageID

 #: 59); see also Exh. 25F, AR at 1161-70 (dkt. no. 13-3 at

 PageID #: 1208-17) (post-operative discharge report).

            In contrast, Dr. Wang, another state agency physician,

 examined Plaintiff several times after Plaintiff’s knee surgery

 and Plaintiff’s treatments for her upper extremities.

 September 21, 2016, April 12, 2017, November 9, 2017, April 12,

 2018, September 6, 2018.      [AR at 122-24, 126-28, 130-32, 135-37,

 150-52 (dkt. no. 11-4 at PageID #: 157-59, 161-63, 165-67, 170-

 72, 185-87).]    In light of the fact that a major concern that

 the ALJ cited regarding Dr. Taylor’s opinions is not a concern

 with Dr. Wang’s opinions reflected in the Additional Medical

                                     22
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 23 of 28   PageID #:
                                   1696


 Evidence, there is a reasonable possibility that the ALJ would

 have given more weight to Dr. Wang’s opinions reflected in the

 Additional Medical Evidence than the ALJ gave to Dr. Taylor’s

 opinions.    In other words, there is a reasonable probability

 that the ALJ may have found Dr. Wang’s opinions regarding

 Plaintiff’s physical limitations more persuasive than the ALJ

 found Dr. Taylor’s opinions to be.        Further, Dr. Wang’s notes

 from his September 16, 2018 examination of Plaintiff state

 Plaintiff was scheduled for surgery on October 16, 2018 for her

 carpal tunnel syndrome on her right side.         [AR at 122 (dkt.

 no. 11-4 at PageID #: 157).]       Dr. Wang also reviewed

 Dr. Perreira’s July 26, 2018 records.        [AR at 123 (dkt. no. 11-4

 at PageID #: 158).]     This is consistent with records which were

 before the ALJ and reflected that: on February 7, 2018, Dr.

 Perreira spoke with Plaintiff about the possibility of surgery

 to address Plaintiff’s carpal tunnel syndrome, but it was not

 warranted at the time; and, on May 18, 2018, Plaintiff reported

 that her carpal tunnel syndrome symptoms were getting worse, but

 Plaintiff elected to proceed with an injection and to have a

 follow-up appointment two months later.         See Exh. 37F, AR at

 1527 (dkt. no. 14-3 at PageID #: 1579); id. at 1532-34 (dkt. no.

 14-3 at PageID #: 1584-86).

             The Social Security Administration regulations state,

 in pertinent part:

                                     23
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 24 of 28   PageID #:
                                   1697


            Regardless of its source, we will evaluate every
            medical opinion we receive. Unless we give a
            treating source’s medical opinion controlling
            weight under paragraph (c)(2) of this section, we
            consider all of the following factors in deciding
            the weight we give to any medical opinion.

                  (1) Examining relationship. Generally, we
                  give more weight to the medical opinion of a
                  source who has examined you than to the
                  medical opinion of a medical source who has
                  not examined you.

                  . . . .

                  (3) Supportability. The more a medical
                  source presents relevant evidence to support
                  a medical opinion, particularly medical
                  signs and laboratory findings, the more
                  weight we will give that medical opinion.
                  The better an explanation a source provides
                  for a medical opinion, the more weight we
                  will give that medical opinion.
                  Furthermore, because nonexamining sources
                  have no examining or treating relationship
                  with you, the weight we will give their
                  medical opinions will depend on the degree
                  to which they provide supporting
                  explanations for their medical opinions. We
                  will evaluate the degree to which these
                  medical opinions consider all of the
                  pertinent evidence in your claim, including
                  medical opinions of treating and other
                  examining sources.

                  (4) Consistency. Generally, the more
                  consistent a medical opinion is with the
                  record as a whole, the more weight we will
                  give to that medical opinion.

                  . . . .




                                     24
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 25 of 28   PageID #:
                                   1698


 20 C.F.R. § 404.1527.13     Because the Additional Medical Evidence

 indicates that Plaintiff’s well-documented issues with her right

 wrist were getting worse, which would indicate greater

 limitations on Plaintiff’s functioning, and in light of the

 applicable principles regarding the weight given to the opinions

 of examining physicians, this Court concludes there is a

 reasonable possibility that the outcome of the ALJ’s Decision

 would have been different if the ALJ had considered the

 Additional Medical Evidence.       See § 416.1470(a)(5).     The Appeals

 Council erred when it ruled that the Additional Medical Evidence

 did not meet the reasonable possibility requirement.

            However, the Appeals Council’s ruling and the portion

 of the ALJ’s Decision denying Plaintiff’s SSI application will

 not be reversed if the error was harmless.         See Treichler v.

 Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014)

 (“We have long recognized that harmless error principles apply

 in the Social Security Act context.” (quotation marks and

 citation omitted)).     The erroneous ruling regarding the

 reasonable possibility requirement would be harmless if the

 Appeals Council correctly found that Plaintiff failed to




       13
        Section 404.1527 applies because Plaintiff filed her SSI
 application on April 2, 2015. See 20 C.F.R. § 404.1527 (stating
 the section applies to claims filed before March 27, 2017, and
 20 C.F.R. § 404.1520c applies to claims filed on after March 27,
 2017).
                                     25
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 26 of 28    PageID #:
                                   1699


 establish either the good cause requirement or the requirement

 that the additional evidence is new, material, and relates to

 the period up to and before the date of the ALJ’s Decision.             See

 supra discussion of § 416.1470(a)(5), (b); Lowe, 2020 WL

 2571482, at *12.     The only express ruling that the Appeals

 Council made regarding the Additional Medical Evidence related

 to the reasonable probability requirement.         See AR at 2 (dkt.

 no. 11-3 at PageID #: 36).      Because there are no findings

 regarding the other two requirements for this Court to review,14

 there is no basis for this Court to conclude that the error

 regarding the reasonable possibility requirement was harmless.

 Therefore, the Appeals Council’s erroneous ruling regarding the

 reasonable possibility requirement requires remand for further

 administrative proceedings.       See Taylor, 659 F.3d at 1233.        This

 case is remanded to the Appeals Council to address whether

 Plaintiff satisfied the good cause requirement and whether the

 Additional Medical Evidence is new, material, and relates to the

 period up to and before the date of the ALJ’s Decision.              If the

 Appeals Council determines that those two requirements are


       14
        Plaintiff argues that, because the Appeals Council did
 not issue her a notice pursuant to 20 C.F.R. § 404.970(c) and 20
 C.F.R. § 416.1470(c), the council must have found that she had
 good cause for her late submission of the Additional Medical
 Evidence. See, e.g., 20 C.F.R. § 404.970(c) (quoted supra);
 supra footnote 11 (noting that 20 C.F.R. § 416.1470(c) is
 substantively similar to § 404.970(c)). This Court declines to
 make such an assumption.
                                     26
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 27 of 28   PageID #:
                                   1700


 satisfied, the council must consider the Additional Medical

 Evidence and reconsider whether to review the remaining portion

 of the ALJ’s Decision, i.e., the portion of the Decision denying

 Plaintiff’s SSI application.

                                 CONCLUSION

            For the foregoing reasons, Plaintiff’s appeal of the

 Administrative Law Judge’s September 6, 2018 Decision is HEREBY

 GRANTED IN PART AND DENIED IN PART.        Plaintiff’s Appeal is

 GRANTED, insofar as the case is REMANDED to the Appeals Council

 for further proceedings regarding the Additional Medical

 Evidence and, if appropriate, Plaintiff’s application for

 supplemental security income.       Plaintiff’s Appeal is DENIED,

 insofar as the Appeals Council’s refusal to consider the

 Additional Medical Evidence and the ALJ’s Decision are affirmed

 as to the denial of Plaintiff’s application for social security

 disability insurance benefits.

            There being no remaining issues in this case, the

 Court DIRECTS the Clerk’s Office to enter judgment and close the

 case on March 1, 2021, unless Plaintiff files a timely motion

 for reconsideration of this Order.

            IT IS SO ORDERED.




                                     27
Case 1:19-cv-00575-LEK-KJM Document 21 Filed 02/12/21 Page 28 of 28        PageID #:
                                   1701


            DATED AT HONOLULU, HAWAII, February 12, 2021.



                                                       /sl Leslie E. Kobayashi
                                                       Leslie E. Kobayashi
                                                       United States District Judge




 DENISE MATIAS VS. ANDREW M. SAUL, COMMISSIONER OF SOCIAL
 SECURITY; CV 19-00575 LEK-KJM; ORDER: GRANTING IN PART AND
 DENYING IN PART PLAINTIFF’S APPEAL; AFFIRMING THE ADMINISTRATIVE
 LAW JUDGE’S DECISION IN PART; AND REMANDING THE CASE IN PART FOR
 FURTHER ADMINISTRATIVE PROCEEDINGS REGARDING PLAINTIFF’S
 APPLICATION FOR SUPPLEMENTAL SECURITY INCOME



                                     28
